PER CURIAM.
This cause is before us on appeal from an order of the Judge of Compensation Claims (hereinafter “JCC”) awarding Claimant temporary partial disability benefits from February 22, 1996 through November 21, 1996. We reverse the award of .temporary partial disability benefits because there is no record evidence indicating that the employment offered during that time period was not suitable for Claimant. Pursuant to section 440.15(7), Florida Statutes (Supp.1994), Claimant is not entitled to compensation during that time period. Accordingly, we REVERSE.
BOOTH, BENTON and PADOVANO, JJ., concur..